ANSTEAD, Judge,
specially concurring:
I concur in the majority’s conclusion that the regulations enacted by the Department of Agriculture are valid. The trial court found that the regulations:
cannot be supported upon any rational basis of fact and that there is no factual basis for such rule and regulation.
Among the witnesses presented was Dr. Leroy Coggins, who devised the Coggins test for detecting the disease. He specifically testified that the test reveals the presence of the disease. In addition, the trial court, in effect, rewrote the regulations by providing that appellees’ horses would be conclusively presumed to be free of equine infectious anemia if appellees secured a veterinarian’s statement to that effect. The Florida Supreme Court has stated:
An examination of the many authorities of texts on this question reveals a consistent attitude of the courts that judicial intervention with administrative action is justified only in those instances where the invalidity of the administrative act is not subject to reasonable differences of opinion.
Odham v. Foremost Dairies, Inc., 128 So.2d 586, 593 (Fla.1961).
Under current Florida law I am not even certain that the appellees had the right to proceed in a declaratory judgment proceeding when an administrative remedy was also available. School Board of Leon County v. Mitchell, 346 So.2d 562 (Fla. 1st DCA 1977).